TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00363-CR


Stacy Lavette Bryant, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 65641, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M  O P I N I O N

	The appellant, Stacy Lavette Bryant, has filed a motion to dismiss her appeal.  The
motion is signed by Bryant and her attorney.  See Tex. R. App. P. 42.2(a).  Accordingly, we grant
the motion and dismiss the appeal.  See id.

 
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   August 12, 2010
Do Not Publish